Motion to Lift Stay Denied; Order filed February 14, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00048-CV
                                   ____________

                         ASHLEY THOMAS, Appellant

                                         V.

                         DM ARBOR COURT, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1119150

                                      ORDER

      Appellant filed a motion to review the supersedeas bond set by the county
court at law in this forcible detainer action. Because the trial court did not conduct
a hearing on appellant’s “motion to set the supersedeas bond,” we ORDER the
County Civil Court at Law No. 4 to enter findings of fact regarding the amount of
the supersedeas bond it set in this case. See Tex. R. App. P. 24.4(d). The County
Civil Court at Law Number 4 is FURTHER ORDERED, to file those findings of
fact before or on February 28, 2019 with the clerk of this court.
      The order of stay we issued on January 17, 2019, is continued for sixty
additional days from the date of this order. Accordingly, appellee’s motion to lift
the stay is DENIED.



                                 PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.